Citation Nr: 1521005	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for legal blindness, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) located in Gretna, Louisiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.


REMAND

Service Connection for Prostate Cancer, Diabetes Mellitus, 
Skin Cancer, and Legal Blindness

Another remand is required to ensure that there is a complete record upon which to decide the claims of service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that service connection for prostate cancer, type II diabetes mellitus, skin cancer, and legal blindness is warranted based on various exposures to herbicides in service.  Specifically, the Veteran asserts that he was exposed to Agent Orange while serving on Tachikawa Air Force Base (AFB) in Japan and in Okinawa, Japan.  During a Decision Review Officer (DRO) hearing in September 2013, the Veteran testified that he went to Vietnam in February 1968, two days after the Tet Offensive, to visit a friend's new duty station.  He indicated that his friend's name is Captain or Major (the Veteran testified to both) Michael J. Romano and that, to get to Vietnam, they had signed on as crew members on a C-130 aircraft.  The Veteran indicated that they signed a book to board onto the aircraft.  He testified that they got off in Da Nang, Vietnam, where they ate lunch, talked to some people, walked out, and boarded another plane to leave Da Nang.  The Veteran also testified to Agent Orange exposure in Japan, first at Tachikawa AFB, and then in Okinawa.  He stated that they used the herbicide to kill weeds and that this was provided by a member of a C-130 repair crew named Tommy McGlonn.  The Veteran asserted that Agent Orange was used in Okinawa at a place where he and others would go diving on weekends.  

Pursuant to 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2014) and 38 C.F.R.
§ 3.309(e), type II diabetes mellitus and prostate cancer are two of the diseases which have been presumed to be associated with herbicide exposure during service in Vietnam; however, the record does not indicate that the Veteran had service in Vietnam.  Service in Vietnam, for purposes of applying the herbicide exposure presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, 
525 F.3d at 1168.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).

In this case, the Veteran does not contend that he was exposed to Agent Orange in the inland waters of Vietnam; however, the Veteran stated that he was stationed in Tachikawa and Okinawa, Japan, where he was exposed to herbicides, and while visiting the landmass of DaNang, Vietnam during a period of temporary duty in February 1968.  Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  The M21-1MR provides that several items of development should be performed when a veteran claims herbicide exposure in other areas, to include asking the veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

The Board has reviewed the electronic file and notes that, while the case was remanded in May 2014 for other development (which has since been undertaken), the RO has not taken the appropriate steps to verify the Veteran's claimed exposure to herbicide agents in Japan and Vietnam.  Specifically, the RO obtained service treatment records, which include some personnel records indicating the Veteran's service on Tachikawa AFB, Japan, from September 1968.  The record does not indicate that any additional steps were taken, including sending a request to the United States Joint Services Records Research Center (JSRRC) for verification.  See VA Fast Letter 09-20.

Accordingly, the case is REMANDED for the following actions:

1. Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) and instructions in the VA Fast Letter 09-20, and send a request to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during the period of service from July 1966 to November 1969 based on the information of record, including in Da Nang, Vietnam, and Tachikawa and Okinawa, Japan.

2. All documentation of such efforts and responses should be added to the electronic file.  Also, follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the electronic file.

3. After completion of the above and any additional development deemed necessary, readjudicate the claims of service connection for prostate cancer, diabetes mellitus, skin cancer, and legal blindness in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



